Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Application Priority
This application filed on 8/21/2020, is a divisional of PAT 10786571 filed on 03/20/2018 
which is a 371 of PCT/EP2016/072296 filed on 09/20/2016.
Information Disclosure Statement
The information disclosure statement(s) (IDS) filed on 8/21/2020, and 5/16/2022, is in compliance with the provisions of 37 CFR 1.97. Accordingly, the IDS is being considered by the Examiner.

DETAILED ACTION
The Office Action is in response to the Applicant's reply filed July 12, 2022 to the restriction requirement made on May 26, 2022.  

Applicant’s election of the species the first penetration enhancer is dimethyl isosorbide; and the second penetration enhancer is sodium hyaluronate is herein acknowledged.  Because applicant did not distinctly and specifically point out an election of with or without traverse in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.03(a)).
The restriction requirement is deemed proper and made FINAL.   
The claims corresponding to the elected subject matter are 1-13 and are herein acted on the merits.
The following rejections are made of record:
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 1-13 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Voet (US6723750).
Voet teaches the use of photodynamic therapy topical agent 5-aminolevulinic acid (5-ALA) (#25) in concentrations in the range of about 0.001% to about 70%, for example, from about 1% to about 20%. The photosensitizing agents may be used with solvents and adjuvants which are appropriate to the photosensitive agent chemistry to adjust the viscosity of the formulation. A solvent that may be used for this purpose dimethyl isosorbide. Dimethyl isosorbide (ARLASOLVE® DMI, ICI Specialty Chemicals) has the advantage of being both water- and oil-soluble. Additionally, dimethyl isosorbide may be readily gelled with a gelling agent or mixed with lotion, cream or ointment to produce formulations with, for example, about 4% KLUCEL® (Hercules).  The reference teaches additives, such as cosolvents, surfactants and/or bioadhesives frequently improve the formulation properties and may be added as desired. Suitable bioadhesives  include carboxymethylcellulose, polyacrylic polymers, chitosan and sodium alginate, modified starch with polyacrylic polymers, eudispert hv hydrogels or xerogels, sodium hyaluronate, and polymers of polyethylene glycol, hydroxypropylcellulose, or carboxyvinyl. The additives may be incorporated into the formulation by mechanically mixing the additives into the mixture. Other additives may be used to enhance or maintain chemical stability and physiological suitability. Examples are antioxidants, chelating agents, inert gases, buffers and isotonicifiers. Topical formulations may be prepared in gel form in amounts of about 5-10 wt % to obtain a gel with the desired viscosity. Obviously, gels containing more or less gelling agent will have slightly higher or lower viscosity. One skilled in the art may readily obtain the desired gel viscosity by adjusting the concentration of gelling agent.  The reference teaches topical treatment of, for example, precancerous skin lesion is actinic keratose (AK), also known as solar keratoses, which are common, sun-induced precancerous skin lesions that are confined to the epidermis. AK typically appears as circumscribed, rough, scaly patches on sun exposed skin, ranging from flesh-colored to reddish brown. Due to their distinctive roughened quality, AKs are easy to detect by palpation or by visualization. AKs are usually 1 to 3 mm in diameter, but may be larger in size and may appear in clusters. AKs are dynamic in nature. Although most AKs are asymptomatic, some may exhibit signs and symptoms such as thickening, burning, tenderness, or itching. AKs may also progress to squamous cell carcinoma (SCC), a form of skin cancer. AKs are most prevalent in fair-skinned individuals with a history of significant sun exposure. The prevalence of AKs increases with advancing age, and AKs are more common in men than women. AKs are more common in immunosuppressed patients and in patients with some genetic disorders (such as xeroderma pigmentosum). Due to high rates of prevalence and incidence, destruction of AKs is the most commonly performed outpatient dermatologic procedure in the United States.
Although, the reference teaches dimethyl isosorbide, sodium hyaluronate, and buffering agents, the reference fails to teach a specific formulation.
It would have been obvious to one of ordinary skill in the art at the time of the invention to use dimethyl isosorbide, sodium hyaluronate, and buffering agents as described in Voet.  The motivation comes from the teaching of Voet that dimethyl isosorbide has the advantage of being both water- and oil-soluble, and dimethyl isosorbide may be readily gelled with a gelling agent or mixed with lotion, cream or ointment to produce formulations with, for example, about 4% KLUCEL® (Hercules); that the additives, such as cosolvents, surfactants and/or bioadhesives such as sodium hyaluronate frequently improve the formulation properties and may be added as desired.  Therefore, a skilled artisan would have reasonable expectation of successfully achieving similar efficacy and results.  Additionally, since the general conditions of the claim are taught in the prior art, discovering optimum or workable ranges involves only routine skill in the art (In re Aller).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-13 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of US10786571. Although the claims at issue are not identical, they are not patentably distinct from each other because the copending Application relates to a composition comprising a) 5-amino-4-oxo-pentanoic acid (5-aminolevulinic acid or 5-ALA) or the HCl salt (5-ALA-HCl) thereof as an active ingredient; b) 4-15% (w/w) of a first penetration enhancer selected from one or more non-ethoxylated water-miscible ether compounds selected from: 1,4:3,6-dianhydrosorbitol 2,5-pentylethylether (pentylethyl isosorbide), 1,4:3,6-dianhydrosorbitol 2,5-laurylglycerylether (laurylglyceryl isosorbide) and 1,4:3,6-dianhydrosorbitol 2,5-dimethylether (dimethyl isosorbide); and c) 0.5-0.15% (w/w) of a second penetration enhancer from a glycosaminoglycan compound: sodium hyaluronate;  whereas the claims herein are drawn to a composition comprising a) 5-amino-4-oxo-pentanoic acid (5-aminolevulinic acid or 5-ALA) or the HCl salt (5-ALA-HCl) thereof as an active ingredient; b) a first penetration enhancer selected from one or more water-miscible ether compounds, preferably non-ethoxylated water-miscible ether compounds; and c) a second penetration enhancer’ selected from glycosaminoglycan compounds.

Contact Information
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAYLA SOROUSH whose telephone number is (571)272-5008.  The examiner can normally be reached on Monday thru Friday; 8:30 AM to 5:00 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney Klinkel can be reached on (571)272-0629.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/LAYLA SOROUSH/Primary Examiner, Art Unit 1627